

Exhibit 10.12
 

--------------------------------------------------------------------------------



WAIVER
DATED AS OF OCTOBER 9, 2009
IN RESPECT OF
AMENDED AND RESTATED LOAN AGREEMENT


BY AND AMONG


NY HYPERBARIC, LLC, FOREST HILLS HYPERBARIC, LLC, SCRANTON HYPERBARIC LLC, JFK
HYPERBARIC LLC, TRENTON HYPERBARIC, LLC, NEWARK BI LLC, PASSAIC HYPERBARIC, LLC,
ST JOSEPHS HYPERBARIC LLC, GREATER BRONX HYPERBARIC LLC (f/k/a Montefiore
Hyperbaric LLC), ELISE KING, LLC, SOUTH NASSAU HYPERBARIC, LLC, NEW YORK
HYPERBARIC AND WOUND CARE CENTERS LLC, NEW YORK HYPERBARIC AND WOUND CARE
CENTERS, L.L.C., VB HYPERBARIC, LLC, EIN HYPERBARIC LLC, MAIMONIDES HYPERBARIC,
LLC, THE SQUARE HYPERBARIC, LLC, SOUTH N HYPERBARIC LLC, MUHLENBERG HYPERBARIC
LLC, LOWELL HYPERBARIC LLC., THE CENTER FOR WOUND HEALING I, LLC (f/k/a Modern
Medical, LLC), THE CENTER FOR WOUND HEALING II, LLC (f/k/a Modern Medical
Specialties, LLC), NJ HYPERBARIC, LLC, FAR ROCKAWAY HYPERBARIC, LLC, ATLANTIC
HYPERBARIC, LLC, ATLANTIC ASSOCIATES, LLC, CEF PRODUCTS, LLC, CMC HYPERBARIC,
LLC, PENNSYLVANIA HYPERBARIC, LLC, HYPERBARIC, LLC (a/k/a Massachusetts
Hyperbaric, LLC) and MEADOWLANDS HYPERBARIC, LLC, BAYONNE HYPERBARIC, LLC,
RARITAN BAY HYPERBARIC, LLC, CFWH MEZZANINE, LLC, SOUTH OCEAN COUNTY HYPERBARIC,
LLC, THE CENTER FOR WOUND HEALING, INC.


AND


SIGNATURE BANK
 

--------------------------------------------------------------------------------


 
 

--------------------------------------------------------------------------------

 

THIS WAIVER (the “Waiver”) made as of the 9th day of October, 2009 by and among
NY HYPERBARIC, LLC, FOREST HILLS HYPERBARIC, LLC, SCRANTON HYPERBARIC LLC, JFK
HYPERBARIC LLC, TRENTON HYPERBARIC, LLC, NEWARK BI LLC, PASSAIC HYPERBARIC, LLC,
ST JOSEPHS HYPERBARIC LLC, GREATER BRONX HYPERBARIC LLC (f/k/a Montefiore
Hyperbaric LLC), ELISE KING, LLC, SOUTH NASSAU HYPERBARIC, LLC, NEW YORK
HYPERBARIC AND WOUND CARE CENTERS LLC, NEW YORK HYPERBARIC AND WOUND CARE
CENTERS, L.L.C., VB HYPERBARIC, LLC, EIN HYPERBARIC LLC, MAIMONIDES HYPERBARIC,
LLC, THE SQUARE HYPERBARIC, LLC, SOUTH N HYPERBARIC LLC, MUHLENBERG HYPERBARIC
LLC, LOWELL HYPERBARIC LLC., THE CENTER FOR WOUND HEALING I, LLC (f/k/a Modern
Medical, LLC), THE CENTER FOR WOUND HEALING II, LLC (f/k/a Modern Medical
Specialties, LLC), NJ HYPERBARIC, LLC, FAR ROCKAWAY HYPERBARIC, LLC, ATLANTIC
HYPERBARIC, LLC, ATLANTIC ASSOCIATES, LLC, CEF PRODUCTS, LLC, CMC HYPERBARIC,
LLC, PENNSYLVANIA HYPERBARIC, LLC, HYPERBARIC, LLC (a/k/a Massachusetts
Hyperbaric, LLC), MEADOWLANDS HYPERBARIC, LLC, BAYONNE HYPERBARIC, LLC, RARITAN
BAY HYPERBARIC, LLC, CFWH MEZZANINE, LLC, SOUTH OCEAN COUNTY HYPERBARIC,
LLC, and THE CENTER FOR WOUND HEALING, INC., each with a place of business at
155 White plains Road, Tarrytown, NY  10591 (the foregoing Persons, individually
and collectively, the “Borrower”), and SIGNATURE BANK, a New York bank having an
office at 1225 Franklin Avenue, Garden City, New York 11530 (the “Bank”).


WITNESSETH:


WHEREAS, certain of the entities comprising the Borrower and the Bank entered
into a Amended and Restated Loan Agreement dated as of June 17, 2005 as amended
by a First Amendment dated as of April 7, 2006, a Second Amendment dated as of
February 1, 2007, a Third Amendment and Waiver dated as of May 29, 2007, a
Fourth Amendment and Waiver dated as of July 31, 2007, a Fifth Amendment dated
as of October 11, 2007, a Sixth Amendment dated as of March 19, 2008, a Seventh
Amendment dated as of March 31, 2008 and an Eighth Amendment dated as of
December 18, 2008 (collectively, the “Agreement”), providing for certain
financial accommodations to the Borrower and which Agreement is now in full
force and effect; and


WHEREAS, the Borrower and the Bank desire that the Bank waives the Borrowers’
non-compliance with a certain provision of the Agreement on the terms and
conditions hereinafter set forth;


NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth and for other good and valuable consideration, the parties hereto
agree as follows:


1.           As used in this Waiver, capitalized terms, unless otherwise
defined, shall have the meaning ascribed thereto in the Agreement.

 
 

--------------------------------------------------------------------------------

 


2.           The Borrowers’ non-compliance with the provisions of Section 6.3 of
the Agreement for the fiscal quarter of the Borrower ended June 30, 2009, and
for all fiscal quarters and financial covenant testing dates ending/occurring
subsequent to June 30, 2009 and through and including the fiscal quarter ending
September 29, 2010, is hereby waived, provided that (a) the Effective Tangible
Net Worth of the Borrower as at June 30, 2009 was not less than $17,455,000 and
(b) the Effective Tangible Net Worth of the Borrower will not, at any financial
covenant testing date occurring subsequent to June 30, 2009 and through and
including September 29, 2010, be less than $16,500,000.  Additionally, the
Borrowers’ non-compliance with Section 6, for all fiscal quarters and financial
covenant testing dates ending/occurring subsequent to June 30, 2009 and through
and including the fiscal quarter ending September 29, 2010, is hereby waived to
the extent and solely to the extent resulting from the required adoption by the
Borrower of changes in GAAP from and after June 30, 2009 and through and
including September 29, 2010.


3.           As an inducement for the Bank to enter into this Waiver, the
Borrower hereby represents and warrants as follows:


(A)           There are no defenses or offsets to its obligations under the
Agreement, the Note or any of the other agreements in favor of the Bank referred
to in the Agreement, and if any such defenses or offsets exist without the
knowledge of the Borrower, the same are hereby waived.


(B)           All the representations and warranties made by the Borrower in the
Agreement are true and correct in all material respects as if made on the date
hereof.


4.           It is expressly understood and agreed that all collateral security
for the Loans set forth in the Agreement prior to the waiver provided for
herein, is and shall continue to be collateral security for the Loans and other
extensions of credit provided under the Agreement as herein modified.  Without
limiting the generality of the foregoing, the Borrower hereby absolutely and
unconditionally confirms that each document and instrument executed by the
Borrower pursuant to the Agreement continues in full force and effect, is
ratified and confirmed and is and shall continue to be applicable to the
Agreement (both before and after giving effect to this Waiver).


5.           By their execution of this letter in the space provided below, the
Guarantors (if any) hereby consent to this Waiver and reaffirm their continuing
liability under their guarantees in respect of the Agreement, as amended hereby,
and all documents, instruments and agreements executed pursuant thereto or in
connection therewith, without offset, defense or counterclaim (any such offset,
defense or counterclaim as may exist being hereby irrevocably waived by any such
Guarantors).


6.           The Waiver set forth herein is limited precisely as written and
shall not be deemed (except as the Agreement is modified by this Waiver) to (a)
be a consent to or a waiver of any term or condition of the Agreement or any of
the documents referred to therein, or (b) prejudice any right or rights which
the Bank may now have or may have in the future under or in connection with the
Agreement or any documents referred to therein.  Whenever the Agreement is
referred to in the Agreement or any of the instruments, agreements or other
documents or papers executed and delivered in connection therewith, it shall be
deemed to mean the Agreement as modified by this Waiver.  This Waiver may be
signed in one or more counterparts which, when taken together, shall constitute
one and the same document.  The parties to this Waiver agree that, for purposes
of the execution of this Waiver, facsimile signatures and scanned signatures
through email will constitute original signatures.

 
3

--------------------------------------------------------------------------------

 


7.           This Waiver shall become effective on such date as all of the
following conditions have been satisfied:


(A)           Waiver Fee.        The Borrower shall have paid to the Bank a
waiver fee in the amount of $7,500.00; and
 
(B)           Fees and Expenses.  The Bank shall have received evidence of
payment of the fees and disbursements of the Bank’s counsel (if invoiced by the
Bank’s counsel on or prior to the date hereof).


8.           This Waiver is dated for convenience as of October 9, 2009 and
shall be effective on the date of execution by the Bank.


9.           Except as modified by this Waiver, the Amended and Restated Loan
Agreement is in all respects ratified and confirmed.


IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be executed by
their duly authorized officers as of the date first written above.



 
Borrower:
 
NY HYPERBARIC, LLC
 
FOREST HILLS HYPERBARIC, LLC
 
SCRANTON HYPERBARIC LLC
 
JFK HYPERBARIC LLC
 
TRENTON HYPERBARIC, LLC
 
NEWARK BI LLC
 
PASSAIC HYPERBARIC, LLC
 
ST JOSEPHS HYPERBARIC LLC
 
GREATER BRONX HYPERBARIC LLC
 
(f/k/a MONTEFIORE HYPERBARIC LLC)
 
ELISE KING, LLC
 
SOUTH NASSAU HYPERBARIC LLC
 
NEW YORK HYPERBARIC AND
 
WOUND CARE CENTERS LLC (DEL)
 
NEW YORK HYPERBARIC AND
 
WOUND CARE CENTERS, L.L.C. (N.Y.)
 
VB HYPERBARIC, LLC
 
EIN HYPERBARIC LLC
 
MAIMONIDES HYPERBARIC, LLC
 
THE SQUARE HYPERBARIC, LLC
 
SOUTH N HYPERBARIC LLC
 
MUHLENBERG HYPERBARIC LLC

 
LOWELL HYPERBARIC LLC
 
THE CENTER FOR WOUND HEALING I, LLC

 
(f/k/a MODERN MEDICAL, LLC)
 
THE CENTER FOR WOUND HEALING II, LLC

 
 
4

--------------------------------------------------------------------------------

 

 

 
(f/k/a MODERN MEDICAL SPECIALTIES, LLC)
 
NJ HYPERBARIC, LLC
 
FAR ROCKAWAY HYPERBARIC, LLC
 
ATLANTIC HYPERBARIC, LLC
 
ATLANTIC ASSOCIATES, LLC
 
CEF PRODUCTS, LLC
 
CMC HYPERBARIC, LLC
 
PENNSYLVANIA HYPERBARIC, LLC
 
HYBERBARIC, LLC
 
(a/k/a MASSACHUSETTS HYPERBARIC, LLC)
 
BAYONNE HYPERBARIC, LLC,
 
RARITAN BAY HYPERBARIC, LLC,
 
CFWH MEZZANINE, LLC,
 
SOUTH OCEAN COUNTY HYPERBARIC, LLC
 
By their managers/members
 
THE CENTER FOR WOUND HEALING, INC.



By:
    /s/ Andrew G. Barnett
 
Andrew G. Barnett
 
Chief Executive Officer
   
THE CENTER FOR WOUND HEALING, INC.
   
By:
  /s/ Andrew G. Barnett
 
Andrew G. Barnett
 
Chief Executive Officer


 
5

--------------------------------------------------------------------------------

 
 
Bank:
SIGNATURE BANK
   
By:
  /s/ Lori Cabana
 
Vice President and Senior Lender

 
6

--------------------------------------------------------------------------------

